DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
An amendment and RCE filed on 24 August 2022 are acknowledged. Claims 1, 11, and 28 are amended; and claim 10 is newly cancelled.  Claims 1-3, 5-9, 11, 12, 14, and 21-28 are pending and are presented for examination on the merits.
In response to the amendment filed on 24 August 2022, an objection to the claims is added; the rejection under 35 USC 112, first paragraph is modified; the rejections under 35 USC 112, second paragraph are partially withdrawn and supplemented; and the rejections over the prior art are partially withdrawn and modified.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/238633, 61/238667, 61/307486, 61/307492, 61/307641, and 61/307623 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for at least claim 28 of this application.  
Application 61/238633 makes no mention of a gasket.
Application 61/238667 illustrates a "gasket seal" for a sapphire pressure chamber on pages 12 and 14 in illustrations that are similar to Figs. 11A and 12 of the instant specification, which do not support a gasket system disposed between the flowcell and the thermal block in an embodiment having a plurality of reaction chambers.
Application 61/307486 makes no mention of a gasket.
Application 61/307492, with reference to Fig. 1, teaches "A gasket seal 50 can be provided to seal fluidic chamber 42 [singular]" and the following in [0078]:
The fluidics interface can comprise a gasket layer with thru-holes formed therein. The gasket can be clamped against the flow cell, the instrument, or both. In some embodiments, the gasket fluidics interface is encapsulated in a fluidics interface assembly and fluidics interface assembly can comprise a gasket layer on one side against the slide or substrate, and a fluidics interface with the robot tip at the other side.

This and the figures of 61/307492 do not support a gasket system disposed between the flowcell and the thermal block in an embodiment having a plurality of reaction chambers.
Application 61/307641 provides an analogous disclosure to Application 61/307492 concerning the term "gasket."
Application 61/307623 teaches that "a gasket arrangement can be used that comprises polydimethylsiloxane (PDMS) or a similar material, to form separate confinement areas ([0055]), but the confinement areas of Application 61/307623 are different from the disclosed and claimed reaction chambers of a flowcell.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is as follows:
an imaging mechanism (claim 22).
Claim 22 recites an "imaging mechanism," where "imaging" is a function and "mechanism" is a generic placeholder. Interpretation under pre-AIA  35 U.S.C. 112, sixth paragraph is also applied to dependent claim 25 because a "detector" is interpreted as insufficient structure to perform the function of imaging. A detector need not acquire a visual representation of something.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  the word "peltier" must be changed to "Peltier".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Non-original independent claim 1 recites "A low-volume sequencing system, comprising: a flowcell having a plurality of reaction chambers…; a movable processing stage, …; a Peltier device coupled to the movable processing stage and in thermal communication with the flowcell; …"
Written description support for claim 1 is found in Figs. 1, 5A, 6A, and 7 and in paragraphs [0051]-[0053].
Non-original dependent claim 28 recites "a gasket mechanism disposed between the flowcell and the thermal block around a reaction chamber." As set forth below in the rejection under 35 USC 112, second paragraph, this limitation is grammatically incorrect, and its meaning unclear. For purposes of this rejection, the limitation is interpreted as "a gasket mechanism disposed between the flowcell and the thermal block, wherein the gasket mechanism is around a reaction chamber." 
The only mention of the word "gasket" in the specification is found in [0076]: "FIG. 11A also shows the relationship between the reaction chamber 42 and the thermal block 16 while a gasket mechanism 60 defines the reaction chamber 42 [singular]."
This sentence states that the gasket mechanism 60 defines a singular reaction chamber 42, and only a single reaction chamber 42 is illustrated in Fig. 11A, not a plurality of reaction chambers.
There is no support for a gasket mechanism in an embodiment of a plurality of reaction chambers. This combination of distinct embodiments is new matter. Instead, with reference to Fig. 5A which illustrates a plurality of reaction chambers, the original disclosure teaches that "The flowcell 14 can also include a middle-layer defining the reaction channels/chambers 42" in paragraph [0059]. There is no teaching that middle-component 38 is a gasket mechanism. In the same paragraph [0059], the specification teaches that in other embodiments, the flow cell can comprise "two layers wherein the top and/or bottom layers are sized and configured to define the reaction chambers 42." This alternative embodiment also does not involve a gasket mechanism that is around a reaction chamber of the plurality of reaction chambers.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the thermal block." There is insufficient antecedent basis for this limitation because claim 1 recites "a Peltier device."
Claim 28 recites the limitation "a gasket mechanism disposed between the flowcell and the thermal block around a reaction chamber." This limitation is grammatically incorrect, and it is unclear what is modified by the prepositional phrase "around a reaction chamber." Grammatically, the phase should modify "the thermal block," the complete limitation "the thermal block around a reaction chamber" lacks antecedent basis and does not make sense in view of the disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6-9, 11, 12, 14, and 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lawson (US 2008/0219888, IDS; previously relied upon) in view of Williams (US 2009/0130745; previously relied upon) and Bridgham (US 6,406,848; previously relied upon).
Regarding claim 1, Lawson discloses a low-volume sequencing system, comprising: 
a flowcell (Figs. 5A, 7-10C) having a plurality of reaction chambers (channels 12,112), each reaction chamber of the plurality of reaction chambers having a defined volume ([0059]) and at least one fluid transfer port (inlet hole 14, 114) formed therein, wherein the defined volume of each reaction chamber is less than about 100 µL (about 3-15 µL, [0059]), each reaction chamber having a top surface (top surface 32 of substrate 30, Fig. 8A) and a bottom surface (bottom surface 22 of substrate 18, Fig. 8B) opposite the top surface, both the top and bottom surfaces functionalized to immobilize a sample ([0055], "a plurality of DNA strings can be adhered to surfaces [plural] of the channels 12 that are formed by the substrates 18, 30" [0079]; "duplexes are attached to the surfaces [plural] of each imaging area [singular] such that each surface has two or more spots where the duplexes are attached," [0092], [0094]); 
at least one reagent storage container configured to store a plurality of reagents (implicit container(s) that store(s) buffer solutions and reagents, [0077]-[0078]); and 
an automated reagent delivery mechanism including a robot ([0077]-[0078]), the automated reagent delivery mechanism configured to retrieve an amount of a reagent of the plurality of reagents from the reagent storage container and provide the reagent to the at least on fluid transfer port of the each reaction chamber (ibid.).
Regarding the locations of functionalization to immobilize a sample via DNA attachment, Lawson explicitly teaches that "a plurality of DNA strings can be adhered to surfaces [plural] of the channels 12 that are formed by the substrates 18, 30" ([0079]) and that each imaging area has plural surfaces to which duplexes are attached ([0092]), which strongly implies adherence of DNA on a surface of substrate 18 (bottom surface 22) and on a surface of substrate 30 (top surface 32). Moreover, Lawson explicitly teaches that passivation of both surfaces 22 and 32 to localize the adherence of DNA ([0063]), and that passivation is conducted on a surface to which amine attachment is used ([0114]). Accordingly, Lawson either fully discloses that a portion of the top surface and a portion of the bottom surface are functionalized to immobilize a sample, or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention that Lawson's plural surfaces having a portion with adhered DNA are selected from the top surface 32 of substrate 30 and bottom surface 22 of substrate 18 that together form channels 12. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Lawson teaches that "each imaging area [of the flow cell] can be thermally and hydraulically independent" ([0052]] which suggests a mechanism for temperature change in thermal communication with the flow cell. However, Lawson does not explicitly disclose a Peltier device.
While Lawson discloses using a plurality of reagents for the nucleic acid sequencing ([0078]), Lawson does not explicitly disclose a [single] reagent storage container configured to store the plurality of reagents.
Lawson discloses loading via a robot ([0077]-[0078]) but does not explicitly disclose an x-y-z functional robot.
Lawson does not disclose a movable processing stage, the flowcell coupled to the movable processing stage, the movable processing stage configure to move the flowcell between a loading position and an analysis position, the Peltier device coupled to the movable processing stage. Instead, after a process of loading and unloading buffer, reagent, and sample is performed and/or repeated, a user manually loads the flow cell into an apparatus for analytical processes ([0078]). Lawson's objective of an optical detector moves relative to the flow cell (Fig. 2, [0052], [0056]) rather than the flow cell moving relative to the optical detector. 
In the analogous art of automated analysis of nucleic acids in plural reaction chambers, Williams discloses a reagent storage container configured to store a plurality of reagents (Rack 970, Reagent Holder 972, Figs. 1B and 4; [0017], [0396]). For the benefit of consolidating all of the buffers and reagents needed for sequencing in a convenient kit, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Lawson with a reagent storage container configured to store a plurality of reagents, as taught by Williams.
Williams further discloses an automated reagent delivery mechanism (Figs. 18-19C) including an x-y-z functional robot ([0013]; "liquid dispenser 2105 can be mounted on a gantry having three degrees of translational freedom," [0206]; [0212]; [0126], [0477]), the automated reagent delivery mechanism configured to retrieve an amount of a reagent of the plurality of reagents from the reagent storage container and provide the reagent (in a mixture with sample, [0269]) to the at least on fluid transfer port of the each reaction chamber ([0113], [0249], [0269], [0462], [0483]). Williams teaches that because no fluid handling lines are associated with the dispenser, the assembly of the instrument is simplified and cross-contamination is minimized ([0212]). For the benefit of selecting a known robot that minimizes cross-contamination, it would have been obvious to one of ordinary skill in the art at the time of the invention that the robot of Lawson is an x-y-z functional robot, as taught by Williams.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Williams further discloses a movable processing stage (Bay 992, Figs. 1B and 4; tray 110, Fig. 34, [0249], [0253]; motorized tray, Figs. 72A and 72B; [0493]), the flowcell coupled to the movable processing stage ([0485]-[0487]), the movable processing stage configure to move the flowcell between a loading position ([0386], "Liquid Load Position," Fig. 72A; [0483], [0485]) and an analysis position ([0386], "PCR Amplification and Detection Position," Fig. 72B; [0483], [0486]). Williams teaches the benefit of automating as many steps as possible to save time and reduce required skill level ([0004], [0467]). According to Williams, the tray design allows easy placement of a microfluidic cartridge and liquid pipetting using a robotic dispenser in one position and optical detection in another location ([0386]). Williams teaches that "it is typically easier to move a cartridge and heater in and out of position than a detector" ([0386]). 
For the benefit of time savings via greater automation, and for the benefit of easier positioning, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lawson with the moveable bay/tray/stage of Williams. To provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).  
Williams further discloses a heating device (heater 998, Fig. 1B; "at least one heat source thermally coupled to the bay," [0250], [0253]; "PCR Thermocycling Heater," Fig. 72A) coupled to the movable processing stage (Bay 992, Fig. 1B; motorized tray, Figs. 72A and 72B) and in thermal communication with the flowcell (Cartridge 994, Fig. 1B; "The receiving bay is in communication with a heater 998," [0114]; [0250], [0253]; Microfluidic Cartridge, Fig. 72A; "Movement of the test cartridge and optical assembly is complete once contact with the heater assembly is made," [0486]), wherein the at least one heat source is a Peltier device ([0257], [0488]).
The analogous prior art of Bridgham discloses analysis of an immobilized planar array inside of a flow chamber (abstract) for DNA sequencing using a system comprising a movable processing stage (xyz-stage 154, Fig. 1B) and a Peltier device (Peltier block 152, Fig. 1B) coupled to the movable processing stage and in thermal communication with the flowcell (flow chamber 100, Fig. 1B). Bridgham teaches that "Preferably, for use in DNA analysis, Peltier block (152) is employed to control temperature in flow chamber (100) and the entire assembly including flow chamber (100) and Peltier block (152) is mounted on xyz-stage (154) which is under control of computer (116)" (col. 7, lines 34-38). Moreover, Bridgham teaches that "Preferably, physical and/or chemical means are employed to constrain microparticle movement within the planar array of microparticles in flow chamber (100)" (col. 5, lines 50-51).
For the benefit of temperature control during DNA analysis, as taught by Bridgham, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lawson with Williams's moveable bay/tray/stage thermally coupled to a Peltier device.
Regarding claim 2, Lawson does not explicitly disclose what volumes the robot is configured to retain. Williams discloses that the delivery mechanism is configured to retain a volume of reagent substantially equal to the volume of Lawson's reaction chamber (about 3-15 µL, [0059]) because Williams teaches that the "pump and manifold system can have an accuracy and precision of about +/-2 µL per tip for volumes that are less than 20 µL ([0651]). It is noted that claim 2 does not recite configuration of the system (such as programming of a computer processor) to automatically dispense this volume of reagent.
Regarding claim 3, Lawson discloses an implicit controller in communication with the delivery mechanism, and configured control the automated reagent delivery mechanism to couple or decouple with the at least one fluid transfer port of a reaction chamber of the plurality of reaction chambers, and further configured to control the automated reagent delivery mechanism to dispense reagent to a reaction chamber of the plurality of reaction chambers ([0077]-[0078]). Likewise, Williams discloses a controller in communication with the delivery mechanism, and configured control the automated reagent delivery mechanism to couple or decouple with the at least one fluid transfer port of a reaction chamber of the plurality of reaction chambers, and further configured to control the automated reagent delivery mechanism to dispense reagent to a reaction chamber of the plurality of reaction chambers ([0013], [0113], [0205], [0212], [0462]).
Regarding claim 6, Lawson discloses that each reaction chamber extends between at least two discrete fluid transfer ports (inlet holes 14, 114 and outlet holes 16, 116, Figs. 5A, 7-10C).
Regarding claim 7, Williams discloses that the total pump stroke volume can be greater than about 8 µL and less than about 1250 µL ([0651]). Williams further teaches that the liquid dispenser is configured to accept or dispense, in a single operation, an amount of 1.0 ml of fluid or less ([0210]). These upper volumes divided by four (because the liquid dispenser has four pipette heads, [0209]) are greater than the volume of PCR reactor 210 (4 µL) multiplied by 12 or 24 (Figs. 34 and 76). Accordingly, the volume of a single pipette head can be broadly interpreted as an internal compartment of the automated delivery mechanism that is configured to retain a volume of a reagent substantially equal to a total volume of the plurality of reaction chambers. It is noted that the claim does not recite automatic configuration to actually retain and deliver this volume to each of the plurality of reaction chambers. 
Claims 1, 8, and 9 do not impose a particular position on the flowcell (instead reciting that the movable processing stage is configured to move the flowcell between a loading position and an analysis position). Accordingly, for purposes of applying prior art (as well as evaluating claim 9 for compliance with 35 USC 112, first paragraph), the terms "top" and "bottom" are not interpreted as linked to the non-flowcell components of the claimed system. Regarding claims 8 and 9, inlet holes 14, 114 can be interpreted as being incorporated into a top portion or a bottom portion of the flowcell, given that the Lawson's flow cell is capable of being moved.
Regarding claims 11 and 12, Lawson discloses that an interior surface of a flowcell surface is configured to bind a sample that is a polynucleotide ([0055], [0079], [0088]).
Regarding claim 14, Lawson discloses that the plurality of reaction chambers are discrete from each other (Figs. 5A, 7-10C).
Regarding claim 21, Lawson discloses flow cells having a volume from about 1 to about 1000 µL ([0057]). Specifically, Lawson discloses flow channels 2 (Fig. 7) each having a capacity of about 3 microliters to about 15 microliters ([0059]), which overlaps with the claimed range of between about 10 µL and about 40 µL. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
For the benefit of analyzing slightly larger-volume mixtures of sample and reagent, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flowcell of Lawson such that the defined volume of the reaction chamber is between about 10 µL and about 40 µL.
A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claims 22-25, Lawson discloses an imaging mechanism including a detector (camera, [0120]), and an excitation source to direct excitation energy to the flow cell (laser, [0120]). The combination of Lawson in view of Williams teaches that the flowcell is positioned in the optical path of the imaging mechanism when the movable processing stage is in the analysis position.
The necessary limitations of claim 26 are disclosed because Lawson teaches that the sample is a polynucleotide (see intervening claim 11), and claim 26 does not require that the sample is the solid support. Nevertheless, Lawson teaches that nucleic acid templates are attached to microparticles or beads ([0107], [0108]).
Regarding claim 27, Lawson teaches that the (inner) surface of the flow cell can have the ability to indirectly bind nucleic acids ([0106]) and that nucleic acid templates are attached to microparticles or beads ([0107], [0108]). Accordingly, Lawson teaches that the flowcell includes a layer functionalized to bind to the particles or beads.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lawson in view of Williams and Bridgham as applied to claims 1-3, 6-9, 11, 12, 14, and 21-27 above, further in view of Corcoran (US 2003/0224419; previously relied upon).
Regarding claim 5, Lawson in view of Williams and Bridgham does not explicitly teach that a reaction chamber of the plurality of reaction chambers includes grooved elements to receive a sample. However, Bridgham teaches that "Preferably, physical and/or chemical means are employed to constrain microparticle movement within the planar array of microparticles in flow chamber (100)" (col. 5, lines 50-51).
The analogous art of Corcoran (US 2003/0224419) discloses a sequencing system comprising a flow cell, fluidic delivery system, and detection system (Figs. 2, 6, 7). Corcoran teaches that the flow cell was fabricated to form a grooved chamber for immobilizing microbeads in a planar array ([0078]). Lawson teaches that nucleic acid templates are attached to microparticles or beads ([0107], [0108]). For the benefit of immobilizing microbeads, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flowcell of Lawson such that a reaction chamber of the plurality of reaction chambers includes grooved elements to receive a sample.
The use of a known technique to improve similar devices in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lawson in view of Williams and Bridgham as applied to claims 1-3, 6-9, 11, 12, 14, and 21-27 above, further in view of Lehto (US 2010/0166612, IDS; previously relied upon).
Lawson in view of Williams and Bridgham do not disclose that the indefinite limitation "a gasket mechanism disposed between the flowcell and the thermal block around a reaction chamber." As set forth below in the rejection under 35 USC 112, second paragraph, this limitation is grammatically incorrect, and its meaning unclear. For purposes of this rejection, the limitation is interpreted as "a gasket mechanism disposed between the flowcell and the thermal block, wherein the gasket mechanism is around a reaction chamber."
However, this limitation is taught by the analogous prior art of Lehto, who in reference to Fig. 7A, which illustrates a two connected reaction chambers, discloses that "To create a sealed reaction flow cell chamber, a silicon rubber gasket can be placed around the perimeter of the two laminated surfaces" ([0068]). For the benefit of creating sealed reaction flowcell chambers, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flowcell of Lawson with the gasket of Lehto.

Response to Arguments
Applicant's arguments filed on 24 August 2022 have been considered and are not fully persuasive or are moot in view of the new grounds of rejection.
The ground of rejection for anticipation by Williams (US 2009/0130745; previously relied upon), and for obviousness over Williams as the first reference, have been withdrawn. Williams does not disclose that each reaction chamber has a top surface and a bottom surface opposite the top surface, both the top and bottom surfaces functionalized to immobilize a sample. Instead, Williams teaches that the inside walls of the channel in the PCR reactor are very smooth and polished to a shiny finish ([0278]).
Applicant's arguments to not specifically address the current grounds of rejection of claim 28 under 35 USC 112, first and second paragraphs.
Applicant argues that the references, including Lawson, fail to teach that both the top and bottom surfaces are functionalized to immobilize a sample. This argument is not persuasive regarding with respect to Lawson.
Regarding the locations of Lawson's functionalization to immobilize a sample via DNA attachment, Lawson explicitly teaches that "a plurality of DNA strings can be adhered to surfaces [plural] of the channels 12 that are formed by the substrates 18, 30" ([0079]), which strongly implies adherence of DNA on a surface of substrate 18 and on a surface of substrate 30. Moreover, Lawson explicitly teaches that passivation of both surfaces 22 and 32 to direct adherence of DNA ([0063]), and that passivation is conducted on a surface to which amine attachment is used ([0114]). Accordingly, Lawson either fully discloses the limitation that both [a respective portion of] the top and bottom surfaces are functionalized to immobilize a sample, or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention that Lawson's plural surfaces having a portion with adhered DNA is selected from the Lawson's top surface 32 of substrate 30 and bottom surface 22 of substrate 18 that together form channels 12. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            

/JENNIFER WECKER/            Primary Examiner, Art Unit 1797